UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC FORM 8-K CURRENT REPORT Pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported)February11, ADDVANTAGE TECHNOLOGIES GROUP, INC. (Exact name of Registrant as specified in its Charter) Oklahoma (State or other Jurisdiction of Incorporation) 1-10799 73-1351610 (Commission file Number) (IRS Employer Identification No.) 1221 E. Houston, Broken Arrow Oklahoma 74012 (Address of Principal Executive Offices) (Zip Code) (918) 251-9121 (Registrant's Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): □ Written Communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4© under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operation and Financial Condition OnFebruary 11, 2008, ADDvantage Technologies Group, Inc. ("the Company") issued a press releaseannouncing itsfinancial results forthe fiscalfirst quarter endedDecember 31, 2007. A copy of the press release isfurnished as Exhibit 99.1 and is incorporated herein by reference. Item 7.01 Regulation FD Disclosure. The Company’s earnings conference call is scheduled for 12:00 pm EST, February 11, 2008.A live audio of the call will be accessible to the public. The dial-in number for the conference call is (877) 440-5803 or (719) 325-4922 for international participants. The confirmation code for the call is 1851481.Participants shouldcall at least five minutes before the scheduled start time. Item 9.01 Financial Statements and Exhibits (d) Exhibits The following exhibitisfurnished herewith: Exhibit 99.1 Press Release datedFebruary 11, 2008, issued by the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADDVANTAGE TECHNOLOGIES GROUP, INC. Date:February 11, 2008 By: /s/ Kenneth A. Chymiak Kenneth A. Chymiak President & Chief Executive Officer Exhibit Index Exhibit Number Description Exhibit 99.1 Press Release datedFebruary 11, 2008 issued by the Company.
